DETAILED ACTION
Claims 8-12 are pending and currently under review.
Claims 1-7 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.

Response to Amendment
The amendment filed 1/26/2021 has been entered.  Claims 8-12 remain(s) pending in the application.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Jay on 2/12/2021.
The application has been amended as follows: 
In claim 10, replace the recitation of “the iron-based sintered metal comprises” to recite “at least some of the carbon exists as”.

Allowable Subject Matter
Claims 8-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 8 is directed to an oil seal component made of an iron-based sintered metal consisting of Cu, Sn, C, and Fe, wherein said iron-based sintered metal has a structure of ferrite phases bonded together by copper and tin.  There is no prior art of record that teaches the aforementioned limitations together.
The closest prior art of record is: 1) Candela et al. alone or in view of Mouri et al. as relied upon in the previous office action, 2) Fujitsuka et al. (2012/0082585), and 3) Takayama et al. (US 2012/0177528).  The previously relied upon prior art discloses an iron-based sintered metal composition as claimed (see previous office action).  However, the previously relied upon prior art does not expressly teach that ferrite exists in an amount of 95% or more as .

Response to Arguments
The previous rejections over Candela et al. have been withdrawn in view of applicants’ remarks and amendments filed 1/26/2021.

Conclusion
Claims 8-12 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734